The Honorable Mike Todd State Senator 333 West Court Street Paragould, Arkansas 72450
Dear Senator Todd:
This is in response to your request for an opinion on the fees placed in a sheriff's "Radio Equipment Repair and Replacement Fund." Specifically, you indicate that A.C.A. §21-6-307(b)(2)(1987) provides for the establishment of such a fund and that twenty-five percent of "all fees collected by the sheriff" are to be deposited into the fund. Your question is whether these fees are limited to those listed in A.C.A. §21-6-307(a), or whether the reference to "all fees collected by the sheriff" refers to any fee the sheriff receives, such as fees for housing prisoners released from the Department of Correction.
It is my opinion that the language "twenty-five percent of all fees collected by the sheriff" refers only to those fees enumerated in A.C.A. § 21-6-307(a). This was the conclusion of Op. Att'y Gen. 87-293, in which I concur (copy enclosed). The reasons for the conclusion are detailed in Opinion No. 87-293.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure